JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order entered January 5, 2005, be affirmed. The agency provided *181material responsive to items 3, 5, and 6 of appellant’s request; properly withheld material pursuant to 5 U.S.C. § 552(b)(7)D), see Department of Justice v. Landano, 508 U.S. 165, 179, 113 S.Ct. 2014, 124 L.Ed.2d 84 (1993); and properly determined the withheld material could not reasonably be segregated. See 5 U.S.C. § 552(b); Trans-Pacific Policing Agreement v. United States Customs Service, 177 F.3d 1022, 1026-27 (D.C.Cir.1999).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.